Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
CLAIM OBJECTIONS
2.	Claim 13 is objected to because of the following informalities:  
In line 2, it appears ---that--- should be inserted between “pockets” and “are at least”.  Appropriate correction is required.

CLAIM REJECTIONS – 35 USC PARAGRAPH 112
3.	Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the open conveyor pocket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

CLAIM REJECTIONS – 35 USC PARAGRAPH 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 18, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williames USP 6,327,986 in view of Williames USP 5,488,802.
Williames “986” teaches the claimed features as outlined on the attached drawing figure sheets 7 of 40 and 8 of 40.  Williames “986” fails to teach the claimed “plug removal means” of claim 1.  Williames “802” teaches a plug removal means (see the attached marked up drawing figure sheet 1 of 4 of Williames “802” with annotated “plug removal 14” mechanism).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the plug removal mechanism (14) of Williames “802” in the device of Williames “986 (before the seedling planting apparatus) in order to prevent a plug without a seedling being planted.

ALLOWABLE SUBJECT MATTER
7.	Claims 2, 4, 7, 8, and 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Claims 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

9.	Claims 15, 17, 20-23, and 25 are allowed.

					CONCLUSION
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915.  The examiner can normally be reached on M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


















/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        


DAH
September 14, 2021